        Case 1:20-cv-03220-JPO-SLC Document 16 Filed 11/02/20 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x

ISAIAH MUHAMMAD,
                                                                            ANSWER TO THE
                                                    Plaintiff,              COMPLAINT ON BEHALF
                                                                            OF DEFENDANTS CITY OF
                              -against-                                     NEW YORK AND CAPTAIN
                                                                            HERNANDEZ
CITY OF NEW YORK, et al.
                                                                            20-CV-3220 (JPO) (SLC)
                                                Defendants.
                                                                            JURY TRIAL DEMANDED


----------------------------------------------------------------------- x

                 Defendants City of New York and Captain John Hernandez, by their attorney,

James E. Johnson, Corporation Counsel of the City of New York, for their answer to the

Complaint, respectfully allege, upon information and belief, as follows:

                 IN RESPONSE TO SECTION I OF THE COMPLAINT

                 1. Deny that Plaintiff’s federal constitutional rights were violated but admit that

Plaintiff purports to proceed therein.

                 IN RESPONSE TO SECTION II OF THE COMPLAINT

                 2. Deny knowledge and information sufficient to form a belief as to the truth of

the allegations set forth in Section II of the Complaint.

                 IN RESPONSE TO SECTION III OF THE COMPLAINT

                 3. Admit the allegation set forth in Section III of the Complaint.

                 IN RESPONSE TO SECTION IV OF THE COMPLAINT

                 4. Deny knowledge and information sufficient to form a belief as to the truth of

the allegations set forth in Section IV of the Complaint, except admit that Plaintiff purports to
          Case 1:20-cv-03220-JPO-SLC Document 16 Filed 11/02/20 Page 2 of 6




proceed as stated therein and that, on April 7, 2020 Captain John Hernandez, shield number

1806, was employed by the New York City Department of Corrections as a captain.

                 IN RESPONSE TO SECTION V OF THE COMPLAINT

                 5. Deny the allegations set forth in Section V of the Complaint labeled paragraph

“1.” 1.

                 6. Deny the allegations set forth in Section V of the Complaint labeled paragraph

“2.”

                 7. Deny the allegations set forth in Section V of the Complaint labeled paragraph

“3.”

                 8. Deny the allegations set forth in Section V of the Complaint labeled paragraph

“4” except admit plaintiff purports to sue Captain Hernandez as stated therein.

                 9. Deny the allegations set forth in Section V of the Complaint labeled paragraph

“5.”

                 10. Deny the allegations set forth in Section V of the Complaint labeled paragraph

“6.”

                 IN RESPONSE TO SECTION VI OF THE COMPLAINT

                 11. To the extent Section VI of the Complaint contains allegations of fact, deny,

to the extent Section VI of the Complaint states relief Plaintiff seeks no response is required.

                 IN RESPONSE TO SECTION VII OF THE COMPLAINT

                 12. Section VII of the Complaint does not set forth allegations of fact and

therefore requires no response.




1
 For the Court’s convenience, Defendants have divided and labeled Plaintiff’s Complaint at Section V into six
paragraphs, labeled“1”— “6.” The Annotated Complaint is attached as Defendants’ Exhibit “A.”

                                                      -2-
          Case 1:20-cv-03220-JPO-SLC Document 16 Filed 11/02/20 Page 3 of 6




                AS FOR A FIRST AFFIRMATIVE DEFENSE:

                13. The Complaint fails to state a claim upon which relief can be granted.

                AS FOR A SECOND AFFIRMATIVE DEFENSE:

                14. Any injury alleged to have been sustained resulted from Plaintiff’s own

culpable or negligent conduct and/or the intervening conduct of third parties and was not the

proximate result of any act of Defendants.

                AS FOR A THIRD AFFIRMATIVE DEFENSE:

                15. Defendants have not violated any rights, privileges, or immunities under the

Constitution or laws of the United States or the State of New York or any political subdivision

thereof, nor have Defendants violated any acts of Congress providing for the protection of civil

rights.

                AS FOR A FOURTH AFFIRMATIVE DEFENSE:

                16. Punitive damages are not recoverable against the City of New York. Punitive

damages cannot be received against any other defendant, and, if available, the amount of such

damages shall be limited by applicable state and federal law, including due process and other

provisions of law.

                AS FOR A FIFTH AFFIRMATIVE DEFENSE:

                17. Plaintiff’s action is barred, in whole or in part, by the doctrines of res judicata

and collateral estoppel.

                AS FOR A SIXTH AFFIRMATIVE DEFENSE:

                18. Plaintiff’s claims are barred, in whole or in part, by the doctrines of laches,

waiver, and estoppel.




                                                -3-
       Case 1:20-cv-03220-JPO-SLC Document 16 Filed 11/02/20 Page 4 of 6




               AS FOR A SEVENTH AFFIRMATIVE DEFENSE:

               19. Plaintiff’s claims are barred, in whole or in part, by his own contributory and

comparative negligence and by assumption of risk.

               AS FOR AN EIGHTH AFFIRMATIVE DEFENSE:

               20. Plaintiff’s claims are barred, in whole or in part, by the applicable statute of

limitations.

               AS FOR A NINTH AFFIRMATIVE DEFENSE:

               21. To the extent that Defendant Captain Hernandez used any force, it was

reasonable, justified, and necessary to accomplish his official duties and to protect his own

physical safety and the safety of others.

               AS FOR A TENTH AFFIRMATIVE DEFENSE:

               22. Plaintiff provoked any incident.

               AS FOR AN ELEVENTH AFFIRMATIVE DEFENSE:

               23. Plaintiff may have failed to mitigate damages.

               AS FOR A TWELFTH AFFIRMATIVE DEFENSE:

               24. To the extent that the Complaint alleges any claims arising under New York

State law, such claims may be barred, in whole or in part, for failure to comply with New York

General Municipal Law §§ 50-(e), et seq.

               AS FOR A THIRTEENTH AFFIRMATIVE DEFENSE

               25. Defendant Captain Hernandez has not violated any clearly established

constitutional or statutory rights of which a reasonable person would have known, and therefore,

is entitled to qualified immunity.




                                              -4-
        Case 1:20-cv-03220-JPO-SLC Document 16 Filed 11/02/20 Page 5 of 6




               AS FOR A FOURTEENTH AFFIRMATIVE DEFENSE

               26. At all times relevant to the acts alleged in the Complaint, Defendant Captain

Hernandez acted reasonably and properly in the lawful exercise of his discretion and/or

judgmental functions/decisions. Therefore, Defendant Captain Hernandez is entitled to

governmental immunity from liability on Plaintiff’s state law claims.

               AS FOR A FIFTEENTH AFFIRMATIVE DEFENSE

               27. Plaintiff failed to comply, in whole or in part, with conditions precedent to

suit.

               AS FOR A SIXTEENTH AFFIRMATIVE DEFENSE

               28. Some or all of Plaintiff’s claims may be barred by his failure to exhaust his

administrative remedies under the Prison Litigation Reform Act.




                                              -5-
         Case 1:20-cv-03220-JPO-SLC Document 16 Filed 11/02/20 Page 6 of 6




         WHEREFORE, Defendants City of New York and Captain Hernandez request judgment

dismissing the Complaint in its entirety, together with the costs and disbursements of this action

and such other and further relief as the Court may deem just and proper.



Dated:         New York, New York
               November 2, 2020


                                             JAMES E. JOHNSON
                                             Corporation Counsel of the
                                             City of New York
                                             Attorney for Defendants
                                             100 Church Street
                                             New York, New York 10007
                                             (212) 356-2424

                                              By:    James R. Murray_ s/____
                                                    James R. Murray
                                                    Assistant Corporation Counsel
                                                    New York City Law Department
                                                    100 Church Street, Room 3-183
                                                    New York, New York 10007
                                                    (212) 356-2372
                                                     jamurray@law.nyc.gov

CC: By Mail
Isaiah Muhammad
Plaintiff pro se
B&C No. 2411902466
Manhattan Detention Center
125 White Street
New York, NY 10013




                                              -6-
